Citation Nr: 1109906	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973, with additional service in the Air Force Reserves through October 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from two separate RO rating decisions.

In an April 2007 decision, the RO, inter alia, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In June 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

In a February 2008 decision, the RO denied the Veteran's claim for service connection for anxiety disorder.  In March 2008, the Veteran filed a NOD.  A SOC was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in February 2009. 

In February 2009, the Veteran submitted additional evidence without a waiver of initial RO consideration of the evidence.

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

First, addressing the claims for service connection for bilateral hearing loss and tinnitus, the Veteran asserts that his exposure to loud noise during service caused the claimed bilateral hearing loss and tinnitus.  Specifically, he asserts in-service noise exposure while serving as an aircraft electrical repairman on the flightline.  The Veteran contends that ringing in his ears and hearing problems began during service and have continued to the present.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The service treatment records do not reflect any hearing loss or tinnitus during service.  Private medical records from August 2007 reflect that the Veteran has current hearing loss.  However, there is no record of audiometric testing, thus, it is unclear if the Veteran has hearing loss for VA disability purposes.  See 38 C.F.R. § 3.385.  

The Board notes that the absence of in-service evidence of hearing loss is not fatal to the claims.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case, the service records reflecting that the Veteran served as an aircraft electrical repairman (an occupation consistent with his assertions of in-service noise exposure), taken together with the Veteran's lay assertions and records showing current hearing loss tends to suggest that the Veteran may have current bilateral hearing loss and tinnitus related to in-service noise exposure.  As such, the Board finds that, after testing to confirm current hearing loss disability in either or both ears, obtaining a medical opinion from an otolaryngologist (ear, nose, and throat (ENT) physician) for both hearing loss and tinnitus-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 3.159 (2010); McLendon, 20 Vet. App. at 83.

Turning to the matter of service connection for an anxiety disorder, VA and private treatment records indicate that the Veteran has a current anxiety disorder.  Additionally, the Veteran's service treatment records reflect treatment and evaluation for trouble sleeping, upset stomach, and anxiety.  The Veteran's private physician provided an opinion regarding the etiology of the Veteran's current anxiety disorder.  He noted that Veteran's condition began during service and was further aggravated by military service.  The physician concluded that the Veteran's service triggered a psychiatric condition and was responsible for at least 51 percent of the Veteran's current symptoms.  However, there is no rationale for this conclusion and it is unclear if the physician had the opportunity to review the Veteran's service treatment records.  Significantly, the Veteran has not been afforded a VA examination in connection with his claim for service connection for anxiety disorder.

Thus, the Board finds that a medical opinion-based on physical examination and full consideration of the Veteran's documented history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection for an anxiety disorder.  See 38 U.S.C.A. §5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Accordingly, the RO should arrange for the Veteran to undergo VA ENT examination (by an appropriate physician) and psychiatric examination (by a psychiatrist or psychologist), at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s) and/or testing, without good cause, may result in denial of the claim(s) for service connection (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s) and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding medical records.  The record reflects that the Veteran has been receiving treatment from the Los Angeles, California VA Medical Center (VAMC).  The claims file contains VA medical records from the Los Angles VAMC dated through May 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Los Angeles VAMC any outstanding records of treatment for hearing loss, tinnitus, and anxiety disorder, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for bilateral hearing loss, tinnitus, and anxiety disorder.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

As a final point, the Board notes that in a February 2009 letter to the RO, the Veteran's representative requested a hearing before RO personnel.  While the Veteran testified during a Travel Board hearing in September 2010, the Veteran has not been afforded a hearing before RO personnel.  Thus, on remand, the RO should schedule the Veteran a hearing before a decision review officer (DRO) at the RO.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should schedule a DRO hearing in accordance with the Veteran's February 2009 hearing request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect (preferably, one signed by the Veteran), should be associated with the claims file.

2.  The RO should obtain from the Los Angeles VAMC any outstanding records of treatment for hearing loss, tinnitus, and/or anxiety disorder, since May 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA ENT examination (by an appropriate physician) and psychiatric examination (by a psychiatrist or psychologist), at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each individual designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometric and speech discrimination testing, and psychological testing (if warranted)) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.



ENT examination -  Based on the results of audiometric testing, the physician should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  The examiner should also indicate whether the Veteran has tinnitus.

Then, with respect to each diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service, to particularly include in-service noise exposure.  In rendering the requested opinion, the physician should specifically consider and discuss the in- and post-service treatment records, as well as the Veteran's assertions.  

Psychiatric Examination - The examiner should clearly identify any current psychiatric disorder(s).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  In rendering the requested opinion, the physician should specifically consider the service treatment records, the February 2009 private opinion, and all other post-service treatment records, as well as the Veteran's contentions.  

6.  If the Veteran fails to report to any scheduled examination(s) and/or testing, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


